Citation Nr: 0422945	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  00-05 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease with herniated disc (claimed as a back disorder).  

2.  Entitlement to an increased evaluation for varicose 
veins, left postoperative, currently evaluated as 20 percent 
disabling.   

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




REMAND

The veteran had active military service from August 1981 to 
August 1984.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In March 2001 and May 2003, the Board remanded this matter to 
the RO for further development.  The appeal has been returned 
to the Board for appellate review.  

Regrettably, for reasons set forth below further development 
is warranted.  Therefore, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  

In a prior remand, the Board directed to RO to develop the 
veteran's claims for service connection for degenerative disc 
disease with herniated disc and an increased rating for 
varicose veins of the left lower leg in accordance with the 
VCAA.  Although a VCAA letter dated in November 2001 was 
provided, the letter did not address the increased rating 
claim.  In addition, the veteran claims service connection 
for a back disorder on a direct basis and as secondary to his 
service-connected varicose veins.  The November 2001 VCAA 
letter informed the veteran of the development necessary for 
service connection for the back disorder on a direct basis, 
but did not address the development required for service 
connection on a secondary basis.  Therefore, this matter must 
be remanded in order to afford the veteran due process.  

The Board also notes that the veteran has not been provided 
the regulations regarding secondary service connection.  
Neither the February 2000 statement of case nor the June 2000 
and July 2002 supplemental statements of the case provide the 
governing law in regard thereto.  

The veteran is seeking an increased rating for his service-
connected varicose veins on a scheduler and extraschedular 
basis.  Pursuant to the March 2001 remand, the RO was 
directed to obtain the veteran's Vocational Rehabilitation 
records.  In a July 2002 supplemental statement of the case, 
the RO indicated that the veteran's complete vocational 
rehabilitation file had been obtained.  The Board notes, 
however, that the file was not transmitted to the Board along 
with the claims file.   

The record reflects that the veteran's most recent VA 
examination was conducted in June 2002.  Thus, the Board is 
of the view that a contemporaneous examination to determine 
the current level of severity of the veteran's varicose veins 
of the left lower extremity would be helpful in this matter.  
See 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is remanded to the RO via the AMC for 
the following:  

1.  The RO must ensure that the 
notification requirements and development 
procedures set forth in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) and 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003) 
are fully complied with and satisfied with 
respect to the veteran's claims for service 
connection for degenerative disc disease 
with herniated disc (claimed as a back 
disorder) on a secondary basis and an 
increased rating for varicose veins, left 
leg postoperative.  This includes notifying 
the veteran (1) of the information and 
evidence not of record that is necessary to 
substantiate the claims, (2) of the 
information and evidence that VA will seek 
to provide, and (3) of the information and 
evidence that the veteran is expected to 
provide.  The veteran should also be asked 
to provide any evidence in his possession 
that pertains to the claim for an increased 
rating for varicose veins, postoperative of 
the left leg and service connection for 
degenerative disc disease with herniated 
disc (claimed as a back disorder) on a 
direct or secondary basis.  In particular, 
the RO should ask the veteran for the names 
and addresses of all health care providers 
who have recently treated the veteran for 
his varicose veins of the left leg and who 
have information to substantiate his claim 
for service connection for the back 
disorder on a direct or secondary basis.  
After obtaining consent from the veteran, 
the RO should obtain the medical records 
from the named physicians.  

2.  The RO or AMC should obtain the 
veteran's complete Vocational 
Rehabilitation file and associate it with 
the veteran's claims file.  

3.  The veteran should be provided a VA 
examination to determine the severity of 
his service connected varicose veins, left 
leg postoperative.  The claims folder 
should be made available to the examiner 
for review prior to the examination.  All 
indicated studies should be performed.  
The examiner should address any functional 
limitations resulting from the veteran's 
service-connected varicose veins of the 
left leg.  The examiner should identify 
whether the veteran exhibits edema, stasis 
pigmentation, eczema, ulceration, or 
subcutaneous induration.  The examiner 
should address whether compression hosiery 
or elevation of extremities relieves the 
veteran's symptoms.  The examiner should 
specifically comment on the impact of the 
veteran's service-connected varicose veins 
of the left leg upon his industrial 
activities and employability.  The 
examiner should include a complete 
rationale for all opinions and conclusions 
expressed.

4.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been 
undertaken.  If any development is 
incomplete, undertake appropriate 
corrective action.  Stegall v. West, 11 
Vet. App. 268 (1998).  

5.  After completion of the development 
call for above, and after undertaking any 
additional development deemed warranted 
by the record, the RO should readjudicate 
the claims for service connection for 
degenerative disc disease with herniated 
disc (claimed as a back disorder) on a 
direct and secondary basis and for an 
increased rating varicose veins, 
postoperative of the left leg.  

6.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The requisite 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




